PER CURIAM.
A review of the record fails to reveal sufficient, competent evidence to support the $25,000 judgment rendered in favor of appellee. We reverse and remand for entry of a judgment in an amount equal to eight months of unpaid rent and common area maintenance fee, less the security deposit paid by appellant, plus such costs and prejudgment interest as the trial court may find appropriate. See Robinson v. Peterson, 375 So.2d 294 (Fla. 2d DCA 1979); Coast Federal Savings & Loan Association v. DeLoach, 362 So.2d 982 (Fla. 2d DCA 1978); Miami Beach Vacations, Inc. v. Wofford, 262 So.2d 683 (Fla. 3d DCA 1972).
REVERSED and REMANDED.
HOBSON, A.C.J., and BOARDMAN and RYDER, JJ., concur.